DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-6, 8-10, 12-13, 15-18 and 20  are pending.
Claims 4, 7, 11, 14 and 19 are cancelled.
Claims 1-2, 5-6, 8-10, 12-13, 15-18 are amended.
Claim 20 is new.
This office action is in response of the Applicant’s arguments and remarks filed 09/27/2021.
Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that Mostov does not teach the feature wherein the processor is configured to specify the at least one orientation of the telemetric electronic device when it is attached to the vessel or the meter and a tolerance for the at least one orientation. Examiner respectfully disagrees. First of all, Examiner is using the broadest reasonable interpretation regarding the rejection of the claims, wherein Mostov clearly teaches the same concept as presented by the Applicant. Mostov discloses in figure 4 Accelerometer 310C, Piezosensor 310H, Ultrasonic sensor 310I, and Microphone 310P output signals that may be monitored by the microcontroller 330 (shown in FIG. 3), which thus identifies sensors 310 that exceed one or more pre-set threshold levels (par[0056]). Further, Mostov discloses Output signals from the accelerometer 310C may also be monitored by microcontroller 330 to detect vibration of the container wall (par[0063]). Furthermore, Mostov discloses in figure 5 In Standby, the accelerometer's 310C indications are read in time intervals dT=1/F1 in Step 501.  Then, the accelerometer 310C is turned on, and the microcontroller 330 is in Active mode at 502.  Then the accelerometer's values are taken at 503 (par[0076]), wherein If the value MaxD exceeds threshold P2 as shown at 517, the majority algorithm of the integrated sensor processing procedure 470 indicates an impact against the container's structure and time and amplitude of hit have fixed values as shown at 518.  If, however, the value MaxD does not exceed the threshold P2, then the microcontroller returns into the Standby mode as shown at 519 (par[0077]), technically equivalent to the 
Therefore, Examiner maintains his rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-6, 8-10, 12-13, 15-18 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the predetermined tolerance" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3 and 5-6 are rejected as stated above because due to their dependency from claim 1. Claims 2-3 and 5-6 are also indefinite.
Claim 8 recites the limitation "the accelerometer data" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the predetermined tolerance" in lines 21 and 25-26.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-10 and 12-13 are rejected as stated above because due to their dependency from claim 8. Claims 9-10 and 12-13 are also indefinite.
10 recites the limitation "the predetermined tolerance" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the accelerometer data" in line 5. Claim 13 fails to resolve and inherit the indefitness of independent claim 8. Claim 13 is indefinite by virtue of its dependency to claim 8.
Claim 15 recites the limitation "the contents" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the usage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-18 and 20 are rejected as stated above because due to their dependency from claim 15. Claims 16-18 and 20 are also indefinite.
Claim 16 recites the limitation "a processor" in line 6. It is unclear and indefinite since the specification and drawing discloses only one processor of the telemetric electronic device, and the location receiver should be coupled to the same processor that is recited in line 5. The Applicant is advised to fix the limitations "a processor" in line 6 to “the processor” in order to have a consistency in the claim 16, especially for the limitations “the processor” in line 10 and line 5. Otherwise, the limitations “the processor” in line 10 is unclear and indefinite.
Claim 17 recites the limitation "the location receiver" in line 20.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-3, 5-6, 8-10, 12-13, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mostov (US2013/0154829A1) in view of Crane et al. (US9546916B1) hereafter Crane.
Regarding claim 1, Mostov discloses a telemetric electronic device configured for attachment to a vessel or meter, comprising:
a processor (fig 3:330, par[0053], [0055]: wherein the microcontroller is technically equivalent to the processor);
an accelerometer coupled to the processor (fig 3:310C, par[0054]), the accelerometer configured to detect at least one orientation of the telemetric electronic device (fig 26, par[0100], [0102], [0105], [0108], [0109], [0112], [0113]: wherein the accelerometer 310 C1-4 detect the different angles and orientations of the container); and
a sensor for sensing contents of the vessel or usage of a product, the usage of the product being within the vessel or as reported by the meter (Mostov fig 1:140, par[0051] and fig 3:310, par[0054], [0055], [0093], [0094]);
wherein the processor is configured to specify the at least one orientation of the telemetric electronic device when it is attached to the vessel or the meter (par[0051], [0056], [0063], [0077]: Each shipping container 130 comprises a Container Security Device ("CSD") 140 for communicating with a Network Operations Center ("NOC") 170, preferably via a Bridge 150) and a tolerance for the at least one orientation (Mostov par[0097]: The initial calibration of accelerometers may occur without any cargo in the container 130. A second round of measurements may occur when an object or a cargo is placed inside the container 130. The calibration measurements of the accelerometers 310C are subtracted from the second round of measurements to eliminate influence of the container itself, and the accelerometer measurements are thus only determined for the mass of the object 1510); and
wherein the processor is configured to change a mode of operation of the processor only if accelerometer data polled by the processor indicates that the at least one orientation is within the predetermined tolerance for the at least one orientation (Mostov fig 5:506&508, par[0077]: wherein when the gravity vector D exceeds the threshold P1, the processor switches to the active mode).
Mostov does not explicitly disclose the feature wherein the processor is configured to change a mode of operation of the processor based upon user input.
Crane discloses the feature wherein the processor is configured to change a mode of operation of the processor based upon user input (col 5 ln 26-46: the user input component 16 (e.g., the button) is configured to allow a user to change the state of the device 10).
One of ordinary skill in the art would be aware of the Mostov and Crane references since all pertain to the field of monitoring vessel systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mostov to implement the changing mode feature as taught by Crane  to gain the functionality of improving techniques for measuring and processing ambient conditions of individual containers by measuring and processing ambient temperature, ambient relative humidity, location, and/or acceleration, and/or the temperature and/or chemical composition of the contents.

Regarding claim 2, Mostov in view of Crane discloses the telemetric electronic device discloses further comprising:
A transmitter coupled to the processor (fig 3:360, par[0051], [0055]: wherein the antenna block 360 comprises a transceiver that transmits and receives the collected data); and 
a location receiver coupled to the processor (Mostov fig 3:340, [0053]), the location receiver configured to generate location information of the telemetric device (Mostov par[0051], [0072], [0123], [0135], [0136], [0138]); and
wherein the processor is configured to acquire and transmit the location information when the processor switches between predetermined modes of operation (Mostov par[0051], [0072], [0123], [0135], [0136], and [0138]).

Regarding claim 3, Mostov in view of Crane  discloses the telemetric electronic device wherein the location receiver is a Global Navigation Satellite System (GNSS) receiver (Mostov fig 3:340, par[0051], [0053], [0135], [0136], [0138]).

Regarding claim 5, Mostov in view of Crane  discloses the telemetric electronic device wherein the mode of operation is production mode, commissioning mode, operational mode, transport mode or decommissioning mode (Mostov fig 5:501&507, par[0076]: wherein when the gravity vector D does not exceed the threshold P1, so the processor is configured to not switch from a current mode and stays in the sleep mode; and fig 5:506&508, par[0077]: wherein when the gravity vector D exceeds the threshold P1, the processor switches to the active mode).

Regarding claim 6, Mostov in view of Crane  discloses the telemetric electronic device wherein the processor is configured to poll the accelerometer and identify one of a usage event, a natural event, a tapping event, a cylinder swap event, an activation event, a scheduled event, a movement event, and an orientation change (Mostov fig 5, par[0076], [0077]: orientation and movement events) whenever the accelerometer data exceeds one or more predetermined thresholds (Mostov fig 5:506&508, par[0077]: wherein when the gravity vector D exceeds the threshold P1, the processor switches to the active mode).

Regarding claim 8, Mostov discloses a telemetric electronic device configured for attachment to a vessel or meter, comprising:
a processor (fig 3:330, par[0053], [0055]: wherein the microcontroller is technically equivalent to the processor);
a transmitter coupled to the processor (fig 3:360, par[0051], [0055]: wherein the antenna block 360 comprises a transceiver that transmits and receives the collected data); and 
an accelerometer coupled to the processor (fig 3:310C, par[0054]), the accelerometer configured to detect at least one orientation of the telemetric electronic device (fig 26, par[0100], [0102], [0105], [0108], [0109], [0112], [0113]: wherein the accelerometer 310 C1-4 detect the different angles and orientations of the container); and
a location receiver coupled to the processor (Mostov fig 3:340, [0053]), the location receiver being configured to generate location information of the telemetric electronic device (Mostov par[0051], [0072], [0123], [0135], [0136], [0138]); and
wherein the processor is configured to specify at least one orientation of the telemetric electronic device when it is attached to the vessel or the meter (par[0051], [0056], [0063], [0077], [0097]: Each shipping container 130 comprises a Container Security Device ("CSD") 140 for communicating with a Network Operations Center ("NOC") 170, preferably via a Bridge 150) and a tolerance for the at least one orientation (Mostov par[0097]: The initial calibration of accelerometers may occur without any cargo in the container 130. A second round of measurements may occur when an object or a cargo is placed inside the container 130. The calibration measurements of the accelerometers 310C are subtracted from the second round of measurements to eliminate influence of the container itself, and the accelerometer measurements are thus only determined for the mass of the object 1510);
wherein the processor is configured to change a mode of operation of the processor only if the accelerometer data polled by the processor indicates that the at least one orientation is within the predetermined tolerance for the at least one orientation (Mostov fig 5:506&508, par[0077]: wherein when the gravity vector D exceeds the threshold P1, the processor switches to the active mode); and
wherein the processor is configured to acquire and transmit the location information (Mostov par[0051], [0072], [0123], [0135], [0136], and [0138]) when the processor receives accelerometer data within tolerance of the at least one orientation (Mostov fig 5:506&508, par[0077]: wherein when the gravity vector D exceeds the threshold P1, the processor switches to the active mode).
Mostov does not explicitly disclose the feature wherein the processor is configured to change a mode of operation of the processor based upon user input.
Crane discloses the feature wherein the processor is configured to change a mode of operation of the processor based upon user input (col 5 ln 26-46: the user input component 16 (e.g., the button) is configured to allow a user to change the state of the device 10).
One of ordinary skill in the art would be aware of the Mostov and Crane references since all pertain to the field of monitoring vessel systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mostov to implement the changing mode feature as taught by Crane  to gain the functionality of improving techniques for measuring and processing ambient conditions of individual containers by measuring and processing ambient temperature, ambient relative humidity, location, and/or acceleration, and/or the temperature and/or chemical composition of the contents.

Regarding claim 9, Mostov in view of Crane  discloses the telemetric electronic device wherein the location receiver is a Global Navigation Satellite System (GNSS) receiver (Mostov fig 3:340, par[0051], [0053], [0135], [0136], [0138]).

Regarding claim 10, Mostov in view of Crane  discloses a telemetric electronic device the processor is configured to change a mode of operation of the processor only if the accelerometer detects that the at least one orientation is within the predetermined tolerance for the at least one orientation (Mostov fig 5:506&508, par[0077]: wherein when the gravity vector D exceeds the threshold P1, the processor switches to the active mode).

Regarding claim 12, Mostov in view of Crane  discloses the telemetric electronic device wherein the mode of operation is production mode, commissioning mode, operational mode, transport mode or decommissioning mode (Mostov fig 5:501&507, par[0076]: wherein when the gravity vector D does not exceed the threshold P1, so the processor is configured to not switch from a current mode and stays in the sleep mode; and fig 5:506&508, par[0077]: wherein when the gravity vector D exceeds the threshold P1, the processor switches to the active mode).

Regarding claim 13, Mostov in view of Crane  discloses the telemetric electronic device wherein the processor is configured to poll the accelerometer and identify one of a usage event, a natural event, a tapping event, a cylinder swap event, an activation event, a scheduled event, a movement event, and an orientation change (Mostov fig 5, par[0076], [0077]: orientation and movement events) whenever the accelerometer data exceeds one or more predetermined thresholds (Mostov fig 5:506&508, par[0077]: wherein when the gravity vector D exceeds the threshold P1, the processor switches to the active mode).

Regarding claim 15, Mostov discloses a method of sensing the contents of a vessel or the usage of a product as reported by a meter, comprising the steps:
attaching a telemetric electronic device to the vessel or the meter (Mostov fig 1:140, (par[0051]: Each shipping container 130 comprises a Container Security Device ("CSD") 140 for communicating with a Network Operations Center ("NOC") 170, preferably via a Bridge 150), the telemetric electronic device including an accelerometer (fig 3:310C, par[0054]), processor (fig 3:330, par[0053], [0055]: wherein the microcontroller is technically equivalent to the processor), and sensor, the sensor for sensing contents of the vessel or usage of the product as reported by the meter (Mostov fig 1:140, par[0051] and fig 3:310, par[0054], [0055], [0093], [0094]), the processor configured to specify at least one orientation of the telemetric electronic device when it is attached to the vessel or the meter (par[0051], [0097]: Each shipping container 130 comprises a Container Security Device ("CSD") 140 for communicating with a Network Operations Center ("NOC") 170, preferably via a Bridge 150) and a tolerance for the at least one orientation (Mostov par[0097]: The initial calibration of accelerometers may occur without any cargo in the container 130. A second round of measurements may occur when an object or a cargo is placed inside the container 130. The calibration measurements of the accelerometers 310C are subtracted from the second round of measurements to eliminate influence of the container itself, and the accelerometer measurements are thus only determined for the mass of the object 1510);
receiving, via the processor, accelerometer data from the accelerometer indicating the at least one orientation of the telemetric electronic device and whether the at least one orientation is within the tolerance (Mostov fig 5:506&508, par[0051], [0056], [0063], [0077]: wherein when the gravity vector D exceeds the threshold P1, the processor switches to the active mode); 
switching a mode of operation of the processor based upon user input only if the at least one orientation is within tolerance (Mostov fig 5:506&508, par[0077]: wherein when the gravity vector D exceeds the threshold P1, the processor switches to the active mode).
Mostov does not explicitly disclose the feature of switching a mode of operation of the processor based upon user input.
Crane discloses the feature of switching a mode of operation of the processor based upon user input (col 5 ln 26-46: the user input component 16 (e.g., the button) is configured to allow a user to change the state of the device 10).
One of ordinary skill in the art would be aware of the Mostov and Crane references since all pertain to the field of monitoring vessel systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mostov to implement the changing mode feature as taught by Crane  to gain the functionality of improving techniques for measuring and processing ambient conditions of individual containers by measuring and processing ambient temperature, ambient relative humidity, location, and/or acceleration, and/or the temperature and/or chemical composition of the contents.

Regarding claim 16, Mostov in view of Crane  the method further comprising:
Acquiring, via the processor, from a location receiver coupled to a processor, location information whenever the switching the mode of operation occurs;
Transmitting the location information via a transmitter coupled to the processor.
the processor triggering acquisition and transmission of location coordinates when the processor switches from a current mode to another mode (Mostov par[0051], [0072], [0123], [0135], [0136], and [0138]).

Regarding claim 17, Mostov in view of Crane  discloses the telemetric electronic device wherein the location receiver is a Global Navigation Satellite System (GNSS) receiver (Mostov fig 3:340, par[0051], [0053], [0135], [0136], [0138]).

Regarding claim 18, Mostov in view of Crane discloses the method wherein the mode of operation is production mode, commissioning mode, operational mode, transport mode or decommissioning mode (Mostov fig 5:501&507, par[0076]: wherein when the gravity vector D does not exceed the threshold P1, so the processor is configured to not switch from a current mode and stays in the sleep mode; and fig 5:506&508, par[0077]: wherein when the gravity vector D exceeds the threshold P1, the processor switches to the active mode).

Regarding claim 20, Mostov in view of Crane  discloses the method wherein the processor is configured to poll the accelerometer and identify one of a usage event, a natural event, a tapping event, a cylinder swap event, an activation event, a scheduled event, a movement event, and an orientation change (Mostov fig 5, par[0076], [0077]: orientation and movement events) whenever the accelerometer data exceeds one or more predetermined thresholds (Mostov fig 5:506&508, par[0077]: wherein when the gravity vector D exceeds the threshold P1, the processor switches to the active mode).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1—3, 6, 8-10, 13, 15-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. US10440453B2 hereafter “Co-1”. 
Although the claims at issue are not identical, they are not patentably distinct from each other because The subject matter claimed in the instant application is fully disclosed and covered by the granted patent U.S. Patent No. US10440453B2 that discloses and anticipates all the concept of the invention that is disclosed in the following Claims.

Instant Application # 17022884
Patent Application # US10440453B2
1. (Currently amended) A telemetric electronic device configured for attachment to a vessel or a meter, comprising: a processor; 
an accelerometer coupled to the processor,
 the accelerometer configured to detect at least one orientation of the telemetric electronic device; and a sensor for sensing contents of the vessel or usage of a product, the usage of the product being within the vessel or as reported by the meter; wherein the processor is, configured to specify the at least one orientation of the telemetric electronic device when it is attached to the vessel  or the meter and a tolerance for the at least one orientation; and wherein, the processor is configured to change a mode of operation of the processor based upon user input only if accelerometer data polled by the processor indicates that the at least one orientation is within the predetermined tolerance for the at least one orientation.
1.  A telemetric electronic device for sensing contents and usage, comprising: a vessel or meter is attached to the telemetric electronic device through an interface;  a processor;  a transmitter coupled to the processor;  and an accelerometer coupled to the processor, the accelerometer configured to detect orientation of the telemetric electronic device;  wherein prior to installation of the telemetric electronic device on the vessel or meter, the processor is configured to specify an installation orientation condition of the telemetric electronic device specific to a specific orientation of the vessel 
or meter;  wherein the accelerometer is configured to generate acceleration 
information;  wherein when the accelerometer detects the orientation of the telemetric electronic device which does not satisfy at least one particular orientation, the processor is configured to not switch from a current mode to 
another mode;  and wherein when the accelerometer detects the orientation of 
the telemetric electronic device which does satisfy the at least one particular orientation, the processor is configured to switch from the current mode to the other mode;  a GNSS receiver coupled to the processor, the GNSS receiver being configured to generate GNSS information, wherein the processor is configured to trigger acquisition and transmission of the GNSS information when the processor 
switches from the current mode to the other mode;  and wherein the processor is 
configured to trigger the acquisition and transmission of the GNSS information 
in response to the acceleration information when the telemetric electronic device is installed, the detected orientation of the telemetric electronic 
device is the same or the same within tolerances, of the specified installation orientation condition.
7.  The telemetric electronic device as recited in claim 1 further comprising, at least one sensor for sensing the usage of the vessel or meter.
2. (Currently amended) The telemetric electronic device as recited in claim 1, further comprising: a transmitter coupled to the processor, and a location receiver coupled to the processor, the location receiver of the telemetric device; and wherein the processor is configured to acquire and transmit the location information when the processor switches between predetermined modes of operation .
1.  A telemetric electronic device for sensing contents and usage, comprising: a vessel or meter is attached to the telemetric electronic device through an interface;….. a GNSS receiver coupled to the processor, the GNSS receiver being configured to generate GNSS information, wherein the processor is configured to trigger acquisition and transmission of the GNSS information when the processor 
switches from the current mode to the other mode;  and wherein the processor is 
configured to trigger the acquisition and transmission of the GNSS information 
in response to the acceleration information when the telemetric electronic device is installed, the detected orientation of the telemetric electronic 
device is the same or the same within tolerances, of the specified installation orientation condition.
3.  The telemetric electronic device as recited in claim 2 wherein the location receiver is a Global Navigation Satellite System (GNSS) receiver.
1.  ….. a GNSS receiver coupled to the processor, the GNSS receiver being configured to generate GNSS information, wherein the processor is configured to trigger acquisition and transmission of the GNSS information when the processor 
switches from the current mode to the other mode;  and wherein the processor is 
configured to trigger the acquisition and transmission of the GNSS information 
in response to the acceleration information when the telemetric electronic device is installed, the detected orientation of the telemetric electronic 
device is the same or the same within tolerances, of the specified installation orientation condition.
6.(Currently amended) The telemetric device as recited in claim 1 wherein the processor is configured to poll the accelerometer and identify one of a usage event, a natural event, a tapping event, a cylinder swap event, an activation event, a scheduled event, a movement event, and an orientation change whenever the accelerometer data exceeds one or more predetermined thresholds.
4.  The telemetric electronic device as recited in claim 1, wherein the accelerometer is configured to detect the acceleration information consistent 
with movement that reaches a threshold;  and wherein the processor is configured to trigger sending the acceleration information by the transmitter when the movement reaches the threshold.
5.  The telemetric electronic device as recited in claim 4, wherein the movement that reaches the threshold corresponds to one of a usage event, a 
filling event, a natural event, a tapping event, a cylinder swap event, an activation event, a scheduled event, a movement event, and an orientation change.
8. (Currently amended) A telemetric electronic device configured for attachment to a vessel or a meter, comprising: a processor, a transmitter coupled to the processor; an accelerometer coupled to the processor, the accelerometer configured to detect at least one orientation of the telemetric electronic device; and a location receiver coupled to the processor, the location receiver being configured to generate location information of the telemetric electronic device; and Page 3 of 9 wherein the processor is configured to specify at least one orientation of the telemetric electronic device when it is attached to the vessel or the meter and a tolerance for the at least one orientation; wherein the processor is configured to change a mode of operation of the processor based upon user input only if the accelerometer data polled by the processor indicates that the at least one orientation is within the predetermined tolerance for the at least one orientation; and wherein the processor is configured to acquire and transmit the location information when the processor receives accelerometer data within the predetermined tolerance[[s]] of the at least one  orientation.
8.  A telemetric electronic device configured to sense contents or usage, comprising: a vessel or meter is attached to the telemetric electronic device through an interface;  a processor, wherein an installation condition is processor specified to indicate whether the telemetric electronic device for sensing the contents or usage is properly installed on the vessel or meter when the telemetric electronic device is installed on the vessel or meter;  a transmitter coupled to the processor;  an accelerometer coupled to the 
processor;  and wherein prior to installation of the telemetric electronic device on the vessel or meter, the processor is configured to specify an 
installation orientation condition;  wherein the processor is configured to specify at least one particular orientation for the telemetric electronic device when it is attached to the vessel or meter and wherein the accelerometer 
is configured to detect orientation of the telemetric electronic device;  wherein when the accelerometer detects the orientation of the telemetric electronic device which does not satisfy the at least one particular 
orientation, the processor is configured to not switch from a current mode to another mode;  and wherein when the accelerometer detects the orientation of the telemetric electronic device which does satisfy the at least one particular 
orientation, the processor is configured to switch from the current mode to the other mode;  wherein the processor is configured to poll the accelerometer of the telemetric electronic device for acceleration information when the 
telemetric electronic device is installed on the vessel or meter at a stationary location, a GNSS receiver coupled to the processor, the GNSS 
receiver being configured to generate GNSS information;  and wherein the processor is configured to trigger acquisition and transmission of the GNSS information in response to the processor switching from the current mode to 
other mode, the vessel or meter being configured for use at the stationary location and configured to transmit data when the telemetric electronic device is within tolerances of the installation orientation condition.
16.  The telemetric electronic device as recited in claim 8, further comprising at least one sensor for sensing a state of the vessel or meter.
9.  The telemetric electronic device as recited in claim 8, wherein the location receiver is a Global Navigation Satellite System (GNSS) receiver.
1… a GNSS receiver coupled to the processor, the GNSS receiver being configured to generate GNSS information;  and wherein the processor is configured to trigger acquisition and transmission of the GNSS information in response to the processor switching from the current mode to 
other mode, the vessel or meter being configured for use at the stationary location and configured to transmit data when the telemetric electronic device is within tolerances of the installation orientation condition.
10. (Currently Amended) The telemetric electronic device as recited in claim 8, wherein the processor is configured to change a mode of operation of the processor only if the accelerometer detects that the at least one orientation is within the predetermined tolerance for the at least one orientation.
8…. wherein when the accelerometer detects the orientation of the telemetric electronic device which does satisfy the at least one particular 
orientation, the processor is configured to switch from the current mode to the other mode…
13. (Currently Amended) The telemetric device as recited in claim 8, wherein the processor is configured to poll the accelerometer and identify one of a usage event, a natural event, a tapping event, a cylinder swap event, an activation event, a scheduled event, a movement event, and an orientation change whenever the accelerometer data exceeds one or more predetermined thresholds.
15.  The telemetric electronic device as recited in claim 14, wherein the movement that reaches the threshold corresponds to one of a usage event, a natural event, a tapping event, a cylinder swap event, an activation event, a scheduled event, a movement event, and an orientation change.
15. (Currently amended) A method of sensing the contents of  a vessel or the usage of a product as reported by a meter, comprising the steps of: attaching a [[the]] telemetric electronic device to [[a]] the vessel or the meter, the telemetric electronic device including an accelerometer, processor, and sensor, the sensor for sensing contents of the vessel or usage of the product as reported by the meter, the processor configured to specify at least one orientation of the telemetric electronic device when it is attached to the vessel or the meter and a tolerance of the at least one orientation; 
receiving, via the processor, accelerometer data from the accelerometer indicating the at least one orientation of the telemetric electronic device and whether the at least one orientation is within the tolerance[[s]] switching a mode of operation of the processor based upon user input only if the at least one orientation is within the tolerance.
18.  A method of a telemetric electronic device for sensing contents or usage, with a vessel or meter is attached to the telemetric electronic device through an interface, the telemetric electronics device comprising;  a processor;  a transmitter coupled to the processor, an accelerometer coupled to the processor, the accelerometer configured to detect orientation of the telemetric electronic device, and a GNSS receiver coupled to the processor, the 
method comprising: wherein prior to installation of the telemetric electronic device on the vessel or meter, the processor is configured to specify an installation orientation condition of the telemetric electronic device specific to a specific orientation of the vessel of the meter;  the processor polling the accelerometer of the telemetric electronic device for acceleration 
information when the telemetric electronic device is attached to the vessel or meter, the vessel or meter being configured for used at a stationary location;  the processor comparing the acceleration information with the specified 
installation orientation condition to determine if the orientation of the telemetric electronic device is the same or the same within tolerances of the specified installation orientation condition;  the processor triggering acquisition and transmission of GNSS information by the GNSS receiver in response to the acceleration information when the telemetric electronic device is installed, the detected orientation of the telemetric electronic device is the same or the same within tolerances of the specified installation orientation condition;  and wherein when the accelerometer detects the orientation of the telemetric electronic device which does not satisfy at least one particular orientation, the processor is configured to not switch from a 
current mode to another mode;  and wherein when the accelerometer detects the orientation of the telemetric electronic device which does satisfy the at least one particular orientation, the processor is configured to switch from the 
current mode to the other mode;  the processor triggering transmitting the GNSS information, wherein the processor is configured to trigger the acquisition and transmission of the GNSS information in response to the acceleration 
information.
16. (Currently amended) The method as recited in claim 15, further comprising the step of: acquiring, via the processor,  from a location receiver coupled to a processor, location information whenever the switching the mode of operation occurs; transmitting the location information via a transmitter coupled to the processor.
18….. the processor triggering acquisition and transmission of GNSS information by the GNSS receiver in response to the acceleration information when the telemetric electronic device is installed, the detected orientation of the telemetric electronic device is the same or the same within tolerances of the specified installation orientation condition;  and wherein when the accelerometer detects the orientation of the telemetric electronic device which does not satisfy at least one particular orientation, the processor is configured to not switch from a 
current mode to another mode;  and wherein when the accelerometer detects the 
orientation of the telemetric electronic device which does satisfy the at least one particular orientation, the processor is configured to switch from the current mode to the other mode….
17.  The telemetric electronic device as recited in claim 15, wherein the location receiver is a Global Navigation Satellite System (GNSS) receiver.
18…. the processor triggering acquisition and transmission of GNSS information by the GNSS receiver in response to the acceleration information when the telemetric electronic device is installed, the detected orientation of the telemetric electronic device is the same or the same within tolerances of the specified installation orientation condition;  and wherein when the accelerometer detects the orientation of the telemetric electronic device which does not satisfy at least one particular orientation, the processor is configured to not switch from a 
current mode to another mode;  and wherein when the accelerometer detects the 
orientation of the telemetric electronic device which does satisfy the at least one particular orientation, the processor is configured to switch from the current mode to the other mode…..
20. (New) The method as recited in claim 15, wherein the processor is configured to poll the accelerometer and identify one of a usage event, a natural event, a tapping event, a cylinder swap event, an activation event, a scheduled event, a movement event, and an orientation change whenever the accelerometer data exceeds one or more predetermined thresholds.
4.  The telemetric electronic device as recited in claim 18, further comprising at least one sensor for sensing the usage of the vessel or meter.


2.	Claims 5, 12 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Co-1 in view of Mostov. 
Regarding claims 5, Co-1 does not disclose the feature of the telemetric electronic device wherein a mode is at least one of production mode, commissioning mode, operational mode, transport mode and decommissioning mode.
Mostov discloses the feature of the telemetric electronic device wherein a mode is at least one of production mode, commissioning mode, operational mode, transport mode and decommissioning mode (Mostov fig 5:501&507, par[0076]: wherein when the gravity vector D does not exceed the threshold P1, so the processor is configured to not switch from a current mode and stays in the sleep mode; and fig 5:506&508, par[0077]: wherein when the gravity vector D exceeds the threshold P1, the processor switches to the active mode).
One of ordinary skill in the art would be aware of the Co-1 and Mostov references since both pertain to the field of monitoring cargo systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Co-1 to implement the operational mode feature as taught by Mostov to gain the functionality determining the moment of inertia and vibration of the container, and triggering the collection of the GPS information in response to acceleration information within an active mode and sleep mode.

Regarding claim 12, Co-1 does not explicitly disclose the feature of the telemetric electronic device wherein the mode of operation is production mode, commissioning mode, operational mode, transport mode and decommissioning mode.
Mostov discloses the feature of the telemetric electronic device wherein the mode of operation is production mode, commissioning mode, operational mode, transport mode and decommissioning mode (Mostov fig 5:501&507, par[0076]: wherein when the gravity vector D does not exceed the threshold P1, so the processor is configured to not switch from a current mode and stays in the sleep mode; and fig 5:506&508, par[0077]: wherein when the gravity vector D exceeds the threshold P1, the processor switches to the active mode).
One of ordinary skill in the art would be aware of the Co-1 and Mostov references since both pertain to the field of monitoring cargo systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Co-1 to implement the operational mode feature as taught by Mostov to gain the functionality determining the moment of inertia and vibration of the container, and triggering the collection of the GPS information in response to acceleration information within an active mode and sleep mode.

Regarding claim 18, Co-1 does not explicitly disclose the method wherein the mode of operation is production mode, commissioning mode, operational mode, transport mode and decommissioning mode.
Mostov discloses the method wherein the mode of operation is production mode, commissioning mode, operational mode, transport mode and decommissioning mode (Mostov fig 5:501&507, par[0076]: wherein when the gravity vector D does not exceed the threshold P1, so the processor is configured to not switch from a current mode and stays in the sleep mode; and fig 5:506&508, par[0077]: wherein when the gravity vector D exceeds the threshold P1, the processor switches to the active mode).
One of ordinary skill in the art would be aware of the Co-1 and Mostov references since both pertain to the field of monitoring cargo systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Co-1 to implement the operational mode feature as taught by Mostov to gain the functionality determining the moment of inertia and vibration of the container, and triggering the collection of the GPS information in response to acceleration information within an active mode and sleep mode.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685